Citation Nr: 1003415	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  05-08 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased rating for bursitis, left 
hip, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for bursitis, right 
hip, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In April 2007, the veteran testified at a videoconference 
hearing before the undersigned.

In a June 2007 decision, the Board remanded the case for 
further development.  In a September 2009 rating decision, 
service connection was granted for Meniere's syndrome 
(including vertigo) which resolved the matter of service 
connection for vertigo, formerly on appeal.  The issues 
remaining on appeal are listed on the front page of this 
decision.  


FINDINGS OF FACT

1.  Obstructive sleep apnea is attributable to service.  

2.  The Veteran's left hip disability causes some painful and 
limited motion, but does not result in flexion limited to 30 
degrees or the functional equivalent thereof, motion lost 
beyond 10 degrees on abduction, or ankylosis of the left hip.  

3.  The Veteran's right hip disability causes some painful 
and limited motion, but does not result in flexion limited to 
30 degrees or the functional equivalent thereof, motion lost 
beyond 10 degrees on abduction, or ankylosis of the right 
hip.  


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for bursitis of the left hip have not been met. 38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5019 (2009).

3.  The criteria for an evaluation in excess of 10 percent 
for bursitis of the right hip have not been met. 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5019 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

The Veteran's claim of service connection is being granted.  
As such, any deficiencies with regard to VCAA are harmless 
and nonprejudicial.

With regard to the increased rating claims, a VCAA letter 
sent in November 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the claimant.  

In this case, the Board finds that the claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claims and as such, the essential fairness of the 
adjudication process was not affected.  The claimant was 
provided VCAA notification and had knowledge in that regard.  
As further noted below, VA has obtained all relevant 
evidence.  Thus, even though the initial VCAA notice came 
after the initial adjudication, there is no prejudice to the 
claimant.  If any notice deficiency is present in this case, 
the Board finds that any prejudice due to such error has been 
overcome in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected bilateral hip disability 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by the 
record.  The reports included a review of the pertinent 
history and examination of the Veteran.  His current symptoms 
were discussed.  Therefore, the examinations in this case are 
adequate upon which to base a decision.  The records satisfy 
38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  The claimant was also sent a letter 
regarding the appropriate disability rating or effective date 
to be assigned in March 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed.Cir. 2004).  There must be competent evidence of a 
current disability; proof as to incurrence or aggravation of 
a disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims(Court) 
has consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

During service, the Veteran was not treated for a diagnosed 
sleep disorder; however, he was seen for complaints of having 
problems falling asleep which was felt to be due to job 
anxiety in 1989.  It was recommended that he establish a 
regular sleep schedule.  He continued to complain of having 
problems with sleep.  The Veteran filed a claim for VA 
compensation benefits in March 1992, following his separation 
from service at the end of December 1991.  At that time, he 
reported that he had experienced sleep problems during 
service.  In conjunction with his claim, the Veteran was 
afforded a VA examination in April 1992.  He again related 
that he had inservice sleep problems.  The diagnosis was 
insomnia, etiology unknown.  A sleep study was not performed.  
In an August 1992 rating decision, the RO indicated that no 
jurisdiction was being taken on the claim for sleep problems 
as the Veteran only had symptoms and no ratable disability 
entity.

In March 2003, the current claim for service connection for a 
sleep disorder was received.  Thereafter, VA records were 
received.  The record reflects that the Veteran was diagnosed 
as having obstructive sleep apnea in September 2002.  He also 
underwent a sleep study in October 2002 which yielded a 
diagnosis of moderate obstructive sleep apnea. 

In July 2005, the Veteran underwent a pulmonary consultation 
with regard to his sleep apnea.  At that time, it was noted 
that the Veteran had undergone sleep studies in October 2002 
and November 2002 as well as one in 2004, with all studies 
concluding that he had obstructive sleep apnea.  The Veteran 
was given a nasal CPAP which he used almost every night.  The 
Veteran related that he had a history of sleep problems which 
dated back to service when he was not able to sleep at all 
and had poor sleep patterns.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, that veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  The Court 
has specifically indicated that lay evidence may establish 
the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr; Charles v. Principi, 
16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  A claimant generally is not competent 
to diagnose his mental condition; he is only competent to 
identify and explain the symptoms that he observes and 
experiences.  Clemons v . Shinseki, 23 Vet. App. 1 (2009).

In this case, the Veteran reported having insomnia and sleep 
problems during service.  His complaints continued from 
service to the post-service period dating to the present 
time.  He was separated from service at the end of December 
1991.  Shortly thereafter, he underwent a sleep study, 
followed by subsequent sleep studies, which all showed 
obstructive sleep apnea.  When the Veteran was seeking relief 
from his sleep issues, he reported to the examiner that his 
history dated back to service, which he described.  The Board 
finds that the Veteran was providing credible information to 
the VA examiner since he was seeking relief for his sleep 
problems.  Further, with regard to his contentions that he 
has had sleep problems since service, the Veteran is 
competent to report such observable symptoms.  He is also 
credible in his report since it is corroborated in the 
record.  There is lay evidence of sleep problems (symptoms) 
from service to the present time and this lay evidence 
supports a later diagnosis by a medical professional of 
obstructive sleep apnea.  

In sum, there were inservice complaints of sleep problems.  
There are post-service complaints of sleep problems.  The 
Veteran's reports to medical professionals as well as to VA 
that his sleep issues began during service are consistent and 
supported by the records.  He has been diagnosed as having 
obstructive sleep apnea.  
Although there is no medical opinion specifically attributing 
this diagnosis to service, the Veteran's competent and 
credible lay statements are generally supported by the 
medical evidence, are sufficient in this case to establish a 
continuity of symptoms from service to the present time, and 
are sufficient to establish a link to the current medical 
diagnosis.  Accordingly, the Board finds that service 
connection for obstructive sleep apnea is warranted.  


Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the United States Court 
of Appeals for Veterans Claims ("the Court") found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In an August 1992 rating decision, service connection for 
bursitis of both hips was granted and a 10 percent disability 
rating was assigned under Diagnostic Code 5019, effective 
January 1, 1992 (the day after his separation from service).  

In November 1993, the Veteran submitted correspondence 
requesting an increased rating for his bilateral hip 
disability.  In a June 1994 rating decision, the RO assigned 
separate 10 percent disability ratings for each hip; the 
combined disability rating was 20 percent per 38 C.F.R. 
§ 4.25.  

In March 2003, correspondence was received from the Veteran 
in which he requested an increased rating for his hip 
disabilities.  

Private records reflect that in April 2003, the Veteran 
reported having bilateral hip pain which was waking him up at 
night.  

In conjunction with his claim for an increased rating, the 
Veteran was afforded a VA examination in July 2003.  At that 
time, he indicated that he was experiencing increasing 
bilateral hip pain with burning and causing flare-ups.  He 
stated that at times, the pain was so severe that it would 
wake him at night.  Physical examination revealed no signs of 
pain or limping on ambulation.  He was able to stand from a 
sitting position with no problems and he exhibited good 
strength and no sign of pain.  Examination of the right hip 
revealed some tenderness to deep palpation, but not in the 
hip area, it was below the hip area, around the upper 
posterior aspect of the thigh in the bone area.  There was 
nothing in the hip area.  The right hip flexion was 125 
degrees with no pain or discomfort.  Abduction was 45 degrees 
with no pain or discomfort.  Examination of the left hip 
revealed no pain to deep palpation.   He had pain on the 
external lower aspect of the hip, around the muscles of the 
posterior aspect of the thigh, not specifically over the hip 
joint.  Left hip flexion was 125 degrees with no pain or 
discomfort.  Abduction was 45 degrees with no pain or 
discomfort.  The examiner stated that the estimate for acute 
flare-ups with be an additional 10 percent reduction, but no 
more, in hip flexion.  Current hip flexion less 10 percent 
would equate flexion to about 113 degrees.  The basis for the 
estimate was the normal hip x-rays and normal physical 
examination.  Examination of the lower extremities revealed 
no muscle atrophy, no muscle wasting, and no reduction in 
strength.  The Veteran had good peripheral pulses and no gait 
abnormality.  Both patellar reflexes were 1/4 and ankle jerks 
were 2/4.  The Veteran was able to walk on his heels and 
toes, but he complained of right hip pain when walking on his 
heels.  

The diagnoses were left and right hip bursitis, resolved, 
with musculoskeletal pain to the thighs.  The examiner opined 
that the Veteran did not have any signs of bursitis at this 
time and even his bone scan to the hips was normal with no 
evidence of inflammation to the bursa of the hips at this 
time.  The examiner felt that the Veteran had musculoskeletal 
pain to the posterior aspect of the thighs and no 
specifically to the hips.  He felt that the etiology of that 
pain to the muscles of the thighs was unclear.  

In June 2004, private records reflect that the Veteran had 
complaints with regard to his left hip.  The Veteran received 
a Toradol shot in his buttock for pain.  

In September 2004, the Veteran was afforded another VA 
examination.  At that time, the Veteran reported that he had 
a burning sensation in his hips, but did not have swelling, 
locking, or giving way.  He stated that there was stiffness, 
heat, and fatigability, but no redness or lack of endurance.  
He also denied having flare-ups.  He indicated that he took 
medication for relief.  The veteran did not use corrective 
devices, a cane, or crutches for ambulation.  He related that 
he walked about 30 minutes, three times per week.  He denied 
having constitutional symptoms.  The Veteran reported that he 
was working and his hip disabilities did not limit his 
ability to perform daily activities although he felt slowed 
down.  

Physical examination revealed that the Veteran walked with no 
apparent distress.  He had normal gait on standing and 
walking.  Examination of the right hip revealed mild 
tenderness in the lateral aspect.  His flexion was zero to 
120 degrees with mild pain at 120 degrees.  With repetitive 
flexion, there was no limitation.  Extension was zero to 30 
degrees.  Adduction was zero to 25 degrees.  Abduction was 
zero to 45 degrees.  External rotation was zero to 50 degrees 
and internal rotation was zero to 35 degrees.  The Veteran 
did not report flare-ups and the examiner felt that there was 
probably no functional impairment secondary to the right hip 
disability.  Examination of the left hip revealed no 
tenderness along the lateral aspect.  His flexion was zero to 
120 degrees with no pain.  With repetitive flexion, there was 
no limitation.  Extension was zero to 30 degrees.  Adduction 
was zero to 25 degrees.  Abduction was zero to 45 degrees.  
External rotation was zero to 55 degrees and internal 
rotation was zero to 35 degrees.  The Veteran did not report 
flare-ups and the examiner felt that there was probably no 
functional impairment secondary to the left hip disability.  
Further examination of the lower extremities did not reveal 
any sensory or motor deficits.  Deep tendon reflexes were 2/4 
bilaterally.  X-rays showed multiple calcifications in the 
pelvis, many of which were consistent with phleboliths, 
ureteral calculi could not be excluded.  There were mild 
degenerative changes of the sacroiliac joints, symphsis 
pubis, and left hip.  An October 2004 bone scan revealed 
degenerative joint disease in other areas, but not the hip.  
The impression was mild degenerative changes of the left hip; 
bursitis of the hips, resolved.  

October 2006 x-rays of the hips were normal.  

In May 2008, the Veteran was afforded another VA examination.  
He related that he was employed and participated in some 
physical activities, including walking and riding a bicycle.  
Physical examination revealed that he was in no acute 
distress.  He walked with a non antalgic gait and without the 
need for external support.  Active and passive range of 
motion were the following on the right:  abduction to 40 
(active) and 65 (passive); adduction to 14 (active) and 10 
(passive); flexion to 82 (active) and 97 (passive); extension 
to 16 (active) and 18 (passive); internal rotation to 22 
(active) and 40 (passive); and external rotation to 44 
(active) and 49 (passive).  On the left, abduction to 36 
(active) and 18 (passive); adduction to 12 (active) and 19 
(passive); flexion to 108 (active) and 112 (passive); 
extension to 10 (active) and 18 (passive); internal rotation 
to 29 (active) and 34 (passive); and external rotation to 42 
(active) and 43 (passive).  

The examiner indicated that repetitive motion did not show 
decrease of the range of motion of the hips.  There was no 
evidence of fatigue, weakness, lack of endurance, or 
incoordination on movement.  The examiner noted that x-rays 
of the pelvis with radiodense marker correlated with the 
location pain to bilateral trochanter area.  The diagnosis 
was bilateral greater trochanter bursitis.  It was the 
examiner's opinion that based on the Veteran's employment 
history, level of activities, clinical history, and physical 
examination, the Veteran's subjective complaints of worsening 
of his bilateral greater trochanteric bursitis could not be 
supported.  It was not as likely as not that there was a 
worsening of symptoms due to bilateral greater trochanteric 
bursitis.  

Bursitis is rated based on limitation of motion of affected 
part. See 38 C.F.R. § 4.71a, Diagnostic Code 5019.  The 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255 provide criteria for rating hip and thigh disabilities.  
Normal hip flexion is from zero to 125 degrees and normal hip 
abduction is zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5250 requires ankylosis of the hip.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure." Colayong v. West, 12 
Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (28TH Ed. 1994) at 86).  However, there is no 
evidence of ankylosis or complete immobility of either hip.

Diagnostic Code 5251 provides a 10 percent rating based on 
limitation of extension of the hip.  The Veteran is already 
receiving a 10 percent rating for each hip; thus a higher 
rating is not available under this code.

Diagnostic Code 5252 provides a 40 percent rating where 
flexion of the hip is limited to 10 degrees.  A 30 percent 
rating is warranted where flexion is limited to 20 degrees, a 
20 percent rating is warranted where flexion is limited to 30 
degrees, and a 10 percent rating is warranted where flexion 
is limited to 45 degrees.  In this case, the evidence does 
not reveal flexion is limited to 20 degrees or less such that 
a higher rating is warranted.  Flexion, considering DeLuca 
factors, was limited to 108 on the left and 82 on the right, 
at worst.  In sum, the Veteran's hip disabilities are not 
manifested by flexion limited to 30 degrees or the functional 
equivalent thereof.

Diagnostic Code 5253 provides a 10 percent rating for 
limitation of adduction, such that the legs cannot cross.  A 
20 percent rating is warranted for limitation of abduction of 
the thigh, with motion lost beyond 10 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5253.  The Veteran does not have 
motion lost beyond 10 degrees with regard to either side.  
Abduction was to 45 degrees bilaterally in June 2003.  More 
recently in May 2008, the Veteran had abduction to 33 degrees 
on the left and to 40 degrees on the right (at worst).  
Therefore, a higher rating is not warranted under this code.  

Under Diagnostic Code 5255, where there is malunion of the 
femur with moderate knee or hip disability, a 20 percent 
rating is warranted; and where malunion produces marked knee 
or hip disability, a 30 percent rating is assigned.  The 
Veteran does not have malunion of either femur.  Still higher 
ratings are assignable for fracture of the surgical neck with 
false joint, or for fracture of the shaft or anatomical neck 
of the femur with nonunion, which the Veteran does not have.  

In sum, the Veteran has pain in each hip.  He also 
demonstrates some limitation of motion based primarily on his 
last VA examination.  However, the DeLuca criteria were 
addressed and the record does not suggest, much less 
establish, that the Veteran meets the stated criteria for a 
higher rating or the functional equivalent thereof, when 
considering DeLuca, as he retains significant motion in all 
directions of both hips without fatigue, weakness, lack of 
endurance, or incoordination on movement.  Ass such, the 
Board finds that the assigned 10 percent ratings adequate 
compensate each hip for the current pain or limitation of 
movement.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 10 percent for either hip.  

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. 
Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there 
is a three- step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
bilateral hip disability with the established criteria found 
in the rating schedule for bilateral hip disability shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is 
nothing in the record which suggests that the disability 
itself markedly impacted his ability to perform his job.  He 
is employed and has been performing his job as an immigration 
worker.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disabilities' 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated 



in the Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.


ORDER

Service connection for sleep apnea is granted.  

Entitlement to an increased rating for bursitis, left hip, is 
denied.

Entitlement to an increased rating for bursitis, right hip, 
is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


